DETAILED ACTION

Status of Claims
The claims filed 03/15/2021 are entered.  Upon entry, claims 1-6, 8, and 10-14 are pending and presented for examination on the merits.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Manabu Kanesaka on 04/05/2021.
The application has been amended as follows:

Claim 3.	(currently amended)		The process for manufacturing a high N stainless steel pipe according to claim 1, further comprising:
	disposing a plurality (1) of stainless steel pipes, processed by N absorption and diffusion in N2 gas and annealing in argon gas which are disclosed in claim 1, one over another so as to have predetermined dimensions according to use or strength level required, or a plurality (2) of stainless steel pipes, processed by said N absorption and diffusion in N2 gas and annealing in argon gas, sandwiching other pipe therebetween as adhesion material one over another wherein the other pipe includes one selected from the group consisting of (a) former austenite stainless steel pipe without nitrogen absorption and diffusion and annealing treatment, (b) other nickel austenite stainless steel pipe 
	applying to said plurality (1) or (2) of the pipes adhesion procession including drawing, rolling, or extrusion while heating to integrate said plurality (1) or (2) in a range of temperatures 15 to 40% lower than a melting temperature of a melting point in Kelvin scale of the adhesion material in an oxidation-inhibition atmosphere in H2 gas or AX gas (75 vol% H2 gas + 25 vol% N2 gas), thereby obtaining a united pipe of said plurality (1) or (2)[[,]]
	
	

Claim 10.	(currently amended)		The process for manufacturing a high N stainless steel pipe according to claim 2, further comprising:
	disposing a plurality (1) of stainless steel pipes, processed by N absorption and diffusion in N2 gas, annealing in argon gas, and crystal grain refining which are disclosed in claim 2, one over another so as to have predetermined dimensions according to use or strength level required, or a plurality (2) of stainless steel pipes, processed by said N absorption and diffusion, annealing, and crystal grain refining, sandwiching other pipe therebetween as adhesion material one over another wherein the other pipe includes one selected from the group consisting of (a) former austenite stainless steel pipe without nitrogen absorption and diffusion and annealing treatment, (b) other nickel austenite stainless steel pipe having a predetermined nickel 
	applying to said plurality (1) or (2) of the pipes adhesion processing including drawing, rolling, or extrusion while heating to integrate said plurality (1) or (2) of the pipes in a range of temperatures 15 to 40% lower than a melting temperature of a melting point in Kelvin scale of the adhesion material in an oxidation-inhibition atmosphere in H2 gas or AX gas (75 vol% H2 gas + 25 vol% N2 gas), thereby obtaining a united pipe of said plurality (1) or (2)[[,]]
	
	

Claim 12.	(currently amended)		The process for manufacturing a high nitrogen stainless steel pipe according to claim 2, wherein said austenite stainless steel pipe further contains 0.02 to 0.10% by mass of aluminum (Al) as a prohibition element of crystal grain coarsening during a heating process of N absorption and diffusion[[,]] or annealing 

Allowable Subject Matter
Claims 1-6, 8, and 10-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is JP S57-29530 (A) to Kanero et al. (“Kanero”).  Kanero teaches a method for producing a stainless steel pipe.  The method includes the steps of (1) nitriding the steel at 500-1000oC; (2) solution treating the nitrided steel at a temperature of 1100oC or more; and (3) cold working, e.g., cold drawing, the steel material.
The claimed invention recites a nitrogen concentration of 0.25-1.7% by mass solid solution nitrogen that continuously decreases toward the center of the cross-section of the pipe.  The claims also recite that an extended dislocation is generated in the austenite phase by the solid solution nitrogen in the gradient structure.  Kanero is silent regarding the nitrogen concentration and distribution in the steel pipe.  Kanero does not teach conducting the solution treating (corresponds to annealing) step so that the claimed nitrogen distribution is produced and an extended dislocation is generated in the pipe.  Thus, the prior art does not teach or suggest the method of making the steel pipe as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
April 6, 2021